Case 1:10-cv-06950-AT-RWL Document 955 Filed 01/30/20 Page 1 of 2
Case 1:10-cv-06950-AT-RWL Document 952 Filed 01/29/20 Page 1 of 2

SULLIVAN & CROMWELL LLP

 

 

 

 

 

 

 

reepuontl aaaee 125 Broad Street
scat }ESHESBNY New York, New York 10004-2498
'| DOCUMENT 106 ANGELES # PALO ALTO "WASHINGTON, 0
| ELECTRONICALLY FILED BRUSSELS © FRANKFURT * LONDON * PARIS
| DOC fy BEWING * HONG rons * TOKYO
| DATE FILED: |-3a-22 23. MELBOURNE * SYDNEY

 

 

January 29, 2020

fo. .
Via ECF Cor ZANTE .
The Honorable Robert W. Lehrburger,
United States District Court for the SO ORDERED:
Southern District of New York, Pa
500 Pearl Street, (e- 2620)

New York, New York 10007-1312.

 

ta ROBERT W. LEHRBURGER

UNITED STATES MAGISTRATE JUDGE
Re: Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,

No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)
Dear Judge Lehrburger:

On behalf of Defendants, and in accordance with Rule II.G.2 of Your Honor’s
Individual Practices in Civil Cases, I request that the Court permit redaction of portions of
Appendix A to Plaintiffs’ Exhibit 1 to the January 17, 2020 Joint Status Report (“Appendix A”,
ECF No. 935-2 at 5), which lists names of individual Goldman Sachs employees, including class
members, from listservs included on Defendants’ privilege logs. The parties met and conferred on
January 24 and 28, 2020, and Plaintiffs do not oppose these redactions.

As a threshold matter, there is no presumed right of access to the information filed
concerning discovery issues. The Second Circuit has repeatedly held that “the mere filing of a
paper or document with the court is insufficient to render that paper a judicial document subject to
the right of public access.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir.
2006) (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)). Rather, “the item filed
must be relevant to the performance of the judicial function and useful in the judicial process,” id.,
such as “pleadings in civil litigation []other than discovery motions and accompanying exhibits,”
Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 140 (2d Cir. 2016)
(emphasis added; internal quotation marks omitted); see also Winfield v. City of New York, 2017
WL 2880556, at *4 (S.D.N.Y. July 5, 2017) (Parker, J.) (holding “that documents filed with the
court in connection with discovery-related disputes are not judicial documents”); Joy v. North, 692
F.2d 880, 893 (2d Cir. 1982) (“Discovery involves the use of compulsory process to facilitate
orderly preparation for trial, not to educate or titillate the public.”). Here, Plaintiffs challenged the
sufficiency of certain information Defendants provided to Plaintiffs about the members of listservs
included on Defendants’ privilege logs, and the information about individual Goldman Sachs
employees was filed solely in connection with that dispute. See Certain Underwriters at Lloyd's
v. Nat'l R.R. Passenger Corp., 162 F. Supp. 3d 145, 148 (E.D.N.Y. 2016) (Mann, J.) (classifying
Case 1:10-cv-06950-AT-RWL Document 955 Filed 01/30/20 Page 2 of 2
Case 1:10-cv-06950-AT-RWL Document 952 Filed 01/29/20 Page 2 of 2

The Honorable Robert W. Lehrburger -2-

 

disagreement over privilege logs as a “discovery dispute[]”). Thus, Appendix A is not a judicial
document and no public right of access attaches to the individual names listed therein.

To the extent the presumption of access applies at all, it would be weak because the
membership of the listservs has, at best, a tenuous connection to the adjudication of Plaintiffs’
substantive rights. See Dorsett v. Cty. of Nassau, 762 F. Supp. 2d 500, 518 (E.D.N.Y. 2011)
(Tomlinson, J.) (presumption of public access “to judicial documents will be given the strongest
weight possible where the documents played a role in determining the litigants’ substantive rights,
and, as the documents’ role becomes more attenuated from the exercise of Article [1 judicial
power, the weight of the presumption declines”), aff'd, 800 F. Supp. 2d 453 (Spatt, J.), aff'd sub
nom., Newsday LLC v. Cty. of Nassau, 730 F.3d 156 (2d Cir. 2013).

Any such weak presumption of access would be outweighed by “balanc[ing]
competing considerations against” disclosure. United States v. Amodeo, 71 F.3d 1044, 1050 (2d
Cir. 1995). “{T]he privacy interests of innocent third parties should weigh heavily in a court’s
balancing equation.” Jd. (internal quotation marks and alterations omitted); see also In re N.Y.
Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (privacy interests “should weigh heavily in a court’s
balancing equation in determining what portions of motion papers in question should remain sealed
or should be redacted”). Here, the privacy interests of the Goldman Sachs employees listed on
Appendix A—several of whom are class members—counsel in favor of redacting their names. See
United States v. Silver, 2016 WL 1572993, at *7 (S.D.N.Y. Apr. 14, 2016) (Caproni, J.) (““[P]rivacy
interests . .. warrant redactions to protect [individuals’] identities.”); Dodona I, LLC v. Goldman,
Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y. 2015) (Marrero, J.) (permitting redaction of
“sensitive personal information” of third parties, including “customer names”); (see also Class
Notice at 6 (“Counsel for Goldman Sachs will not share the names of who stays in or opts-out of
the Class with anyone outside the Legal department who does not have a legitimate need to know
in order to effectuate an order from the Court in this lawsuit.”), ECF No. 716-13). Indeed, the
Court has consistently permitted the parties to redact individual Goldman Sachs employees’ names
in public filings. (See ECF Nos. 681, 747, 770, 890, 933, 947.)

For the foregoing reasons, Defendants respectfully request that this Court permit
Appendix A to Plaintiffs’ Exhibit 1 to the January 17 Joint Status Report to be filed with the names
of individual Goldman Sachs employees redacted.

Sincerely,
/s/ Ann-Elizabeth Ostrager

Ann-Elizabeth Ostrager
of Sullivan & Cromwell LLP

ce: All parties of record (by ECF)
